EXHIBIT 13.2Certification by the Principal Financial OfficerPursuant to Section906 of the Sarbanes-Oxley Act of 2002In connection with the Annual Report of UMeWorld Limited (the "Company") on Form 20-F for the year ended September 30, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael Lee, Interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 29, 2016By:/s/ Michael LeeName:Michael LeeTitle:Interim Chief Financial Officer
